Thus, appellant's petition was untimely filed and procedurally barred
                absent a demonstration of good cause—cause for the delay and undue
                prejudice. See NRS 34.726(1).
                            First, appellant argues that he does not have a legal
                education. This fails to demonstrate good cause for filing an untimely
                post-conviction petition. See Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev.
                656, 660, 764 P.2d 1303, 1306 (1988) (holding that petitioner's claim of
                organic brain damage, borderline mental retardation and reliance on the
                assistance of an inmate law clerk unschooled in the law did not constitute
                good cause for the filing of a successive post-conviction petition).
                            Second, appellant appears to assert that ineffective assistance
                of trial counsel should excuse the delay. Appellant's claim lacks merit
                because a procedurally barred claim of ineffective assistance of counsel
                cannot constitute cause for additional claims of ineffective assistance of
                counsel.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003). Moreover, appellant fails to explain why he could not have raised
                claims of ineffective assistance of counsel in a timely petition.      See id. at
                253, 71 P.3d at 506. Therefore, the district court did not err in dismissing
                the petition as procedurally barred.
                            Third, appellant argues he had good cause to excuse the delay
                because he did not receive his case file from counsel in a timely manner.
                At the evidentiary hearing, counsel testified that the prison refused to
                accept the mailed case file, but counsel stated that he eventually sent the
                file in a manner which was acceptable to the prison officials. Interference
                by Nevada Department of Corrections officials can constitute good cause to
                excuse the delay in filing a post-conviction petition if such interference
                made compliance with the procedural bars impracticable.         See Hathaway,

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                                                                                        ERIENEMNIMENKIM111111
                119 Nev. at 252, 71 P.3d at 506. However, appellant provides no facts
                which would demonstrate that official interference prevented him from
                filing a timely petition. See id.; see also Hargrove v. State, 100 Nev. 498,
                502-03, 686 P.2d 222, 225 (1984). Appellant provided no explanation
                regarding the reason prison officials initially rejected the case file and
                appellant fails to demonstrate that he needed the case file to raise the
                substantive claims contained in his petition as those claims involved off-
                the-record discussions he had with counsel. The district court concluded
                that appellant did not demonstrate that any delay in receiving the entire
                case file prevented appellant from filing a timely petition, and appellant
                fails to demonstrate that the district court erred. 3
                Docket No. 61312
                              Appellant filed a second petition on March 3, 2012, more than
                four years after entry of the judgment of conviction on September 6, 2007. 4
                Thus, appellant's petition was untimely filed.          See NRS 34.726(1).
                Moreover, appellant's petition constituted an abuse of the writ as he
                raised claims new and different from those in his August 14, 2009,
                petition. See NRS 34.810(2). Appellant's petition was procedurally barred
                absent a demonstration of good cause and actual prejudice.        See NRS
                34.726(1); NRS 34.810(3).


                      3 Appellant   also argues that federal equitable tolling standards
                should excuse the procedural bars. Appellant did not raise this good cause
                claim before the district court, and therefore, we decline to consider this
                claim in the first instance on appeal. See Davis v. State, 107 Nev. 600,
                606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by Means v.
                State, 120 Nev. 1001, 1012-13, 103 P.2d 25, 33 (2004).

                      4 No   direct appeal was taken:



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
              Appellant claimed he had good cause to overcome the
procedural bars because he-learned new information related to the grand
jury proceedings at an evidentiary hearing in September 2011.
Appellant's claim is belied by the record as appellant raised similar claims
regarding the grand jury proceedings in a pretrial petition for a writ of
habeas corpus filed in 2007. Further, the grand jury proceedings were not
discussed at the 2011 evidentiary hearing. In addition, appellant claimed
his counsel possessed the information related to the grand jury
proceedings, and therefore, appellant failed to demonstrate an impediment
external to the defense prevented him from raising his claims in a timely
petition. See Hathaway, 119 Nev. at 252, 71 P.3d at 506. Therefore, the
district court did not err in denying the petition as procedurally barred.
              For the foregoing reasons, we
              ORDER the judgments of the district court AFFIRMED. 5



                                                       ,J.
                          Hardesty



Parraguirre                                   Cherry




      5We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in Docket No. 61312, and we
conclude that no relief based upon those submissions is warranted. To the
extent that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                       4
cc: Hon. Carolyn Ellsworth, District Judge
     The Law Office of Dan M. Winder, P.C.
     Gilberto Carillo, Jr.
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                  5